

115 HR 1785 IH: Comprehensive Strategy to Destroy ISIS Act of 2017
U.S. House of Representatives
2017-03-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 1785IN THE HOUSE OF REPRESENTATIVESMarch 29, 2017Mr. Kinzinger (for himself, Ms. Sinema, Mr. Olson, Mr. O'Halleran, Mr. Cuellar, Mr. Lipinski, Mr. Gottheimer, Mr. Hunter, Mrs. Murphy of Florida, Mrs. Wagner, Mr. Curbelo of Florida, and Mr. Jody B. Hice of Georgia) introduced the following bill; which was referred to the Committee on Foreign Affairs, and in addition to the Committees on Armed Services, and Intelligence (Permanent Select), for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo require a comprehensive regional strategy to destroy the Islamic State of Iraq and al-Sham and
			 its affiliates, and for other purposes.
	
 1.Short titleThis Act may be cited as the Comprehensive Strategy to Destroy ISIS Act of 2017. 2.FindingsCongress finds the following:
 (1)Since the civil war in Syria began in 2011, nearly 500,000 Syrians have been killed, including 50,000 children.
 (2)The ongoing civil war in Syria has been among the most disruptive and costly of this century, having displaced an estimated 4,900,000 refugees and an additional 6,300,000 internally displaced persons according to the United Nations High Commissioner for Refugees.
 (3)In June 2014 the self-described caliphate of the Islamic State of Iraq and al-Sham (ISIS) conquered territory in Syria and Iraq.
 (4)According to the House Committee on Homeland Security’s Task Force on Combatting Terrorist and Foreign Fighter Travel, nearly 300,000 people from over 100 countries have traveled to the conflict zone in Iraq and Syria since 2011 to join or attempt to join terrorist groups, including ISIS.
 (5)According to CNN, ISIS has committed 143 attacks in 29 countries outside of Iraq and Syria, killing 2,043 people since June 2014.
 (6)According to the United Nations Assistance Mission for Iraq, over 27,000 Iraqi civilians have been killed since June 2014.
 (7)On March 17, 2016, Secretary of State John Kerry stated, Daesh is responsible for genocide against groups in areas under its control. (8)On January 28, 2017, the President signed National Security Presidential Memo-3 to require the Secretary of Defense to submit to the President within 30 days a plan to defeat ISIS.
			3.Strategy to destroy the Islamic State of Iraq and al-Sham and its affiliates
 (a)Strategy requiredNot later than 120 days after the date of the enactment of this Act, the Secretary of Defense and the Secretary of State, in consultation with the heads of other appropriate Federal agencies, shall jointly develop and submit to the appropriate committees of Congress a strategy to destroy the Islamic State of Iraq and al-Sham (ISIS) and its affiliates.
 (b)Elements of the strategyThe strategy required by subsection (a) shall include the following elements: (1)An update on the status and progress of the Global Coalition to Counter ISIS and specific actions being taken in conjunction with such Coalition to destroy and eliminate ISIS.
 (2)A strategy for the deployment of United States military assets, including ground combat forces, to train and equip allies, as well as potential direct confrontation with ISIS fighters and its affiliates.
 (3)A strategy for airstrikes and drone strikes in Iraq and Syria against ISIS senior leaders and infrastructure, as well as the viability of the use of airstrikes in conjunction with regional partners that face a significant threat from ISIS and its affiliates.
 (4)A plan to strengthen the capacity of the Iraqi Security Forces, the Kurdish Peshmerga, the Jordanian Armed Forces, the Afghanistan Security Forces, and others to counter gains by ISIS and its affiliates.
 (5)A plan to provide humanitarian assistance and relief, governance, and rule of law to regions previously impacted by ISIS and its affiliates.
 (6)Prevention of a reconstitution of ISIS or its affiliates in the region. (7)A strategy to pursue war crimes prosecutions against ISIS fighters through international fora.
 (8)Use of social media and other communication technologies to counter ISIS’s propaganda, influence, and ability to recruit fighters domestically and internationally.
 (9)A strategy to deny financial resources, including revenues from natural resources extraction, sale of antiquities, kidnapping, extortion, and taxation, to ISIS and its affiliates.
 (c)UpdateThe Secretary of Defense and the Secretary of State shall submit to the appropriate committees of Congress an update of the strategy required by subsection (a) at least once every 2 years after the date of the initial submission of the strategy.
			4.Strategy to bring the civil war in Syria to a sustainable end
 (a)Strategy requiredNot later than 120 days after the date of the enactment of this Act, the Secretary of Defense and the Secretary of State, in consultation with the heads of other appropriate Federal agencies, shall jointly develop and submit to the appropriate committees of Congress a strategy to bring the civil war in Syria to a sustainable end.
 (b)Elements of the strategyThe strategy required by subsection (a) shall include the following elements: (1)A description of military and diplomatic actions to end the Syrian Civil War.
 (2)An assessment on the viability of safe zones for Syrian refugees displaced from their homes to allow such refugees to settle for an unspecified amount of time and live in peace and security.
 (3)A plan to bring the various moderate opposition factions and the Government of Syria to the negotiating table in order to find a peaceful solution to the conflict, and specifically includes plans for a transition of power from the presidency of Bashar al-Assad to a confederation of multi-sectarian and moderate parties that does not include any known radical Islamist groups in order to rebuild Syria.
 (4)A strategy to pursue war crimes prosecutions against Bashar al-Assad and Syrian government officials responsible for crimes against humanity.
 (5)A plan that will prevent the reconstitution of the ISIS in Syrian territory. 5.Assessment by Director of National IntelligenceNot later than 1 year after the date of the enactment of this Act, the Director of National Intelligence shall submit to the appropriate committees of Congress an assessment of the following:
 (1)The willingness and capabilities of coalition members and allies to defeat and destroy the Islamic State of Iraq and al-Sham (ISIS) and its affiliates with their own military assets.
 (2)The presence of ISIS or its affiliates in countries other than Syria, Iraq, Libya, Egypt, and Afghanistan.
 (3)Preventing radicalization of citizens of regional countries by ISIS and its affiliates and tactics used by countries to stop radicalization.
 (4)Assessment of the number of foreign fighters joining ISIS and its affiliates and tactics that can be used by countries with foreign fighter populations to prevent further recruitment.
 (5)Significant United States intelligence gaps concerning ISIS and its affiliates and the ability to carry out a regional strategy to defeat ISIS and its affiliates.
 6.Appropriate committees of Congress definedIn this Act, the term appropriate committees of Congress means— (1)the Committee on Armed Services, the Committee on Foreign Affairs, the Committee on Appropriations, and the Permanent Select Committee on Intelligence of the House of Representatives; and
 (2)the Committee on Armed Services, the Committee on Foreign Relations, the Committee on Appropriations, and the Select Committee on Intelligence of the Senate.
			